Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 13 April 2021.
Claims 1-3, 5-12, 14-17, 19, and 21-24 are currently pending and have been examined.
Claims 1-3, 5-12, 14-17, 19, and 21-24 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 13 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Einig only teaches “applying corrective actions to the towing vehicle only”. However, Eining teaches using the trailer brakes in at least col 9, line 51 though col 10, line 54. 
Applicant also argues that Einig only teaches “resetting an active flag when the instability index is less that the second excessive yaw rate”. While Einig does perform that function, it also actuates the sway control braking when the instability index value is greater than a first value (equivalent to second value in instant claims) and when the instability index is less than the first value but greater than a second value (equivalent to the first value in the instant claims) (see fig. 3B). While both lead to box 100 “apply corrective action” that does not mean that the corrective action applied in both circumstances are the same. Einig presents multiple possible braking solutions “The algorithm then advances to functional block 100 where one or more available corrective actions are applied to the 
Applicant’s arguments regarding Nitta not teaching “comparing the number of oscillations Ny with two different values” are not commensurate with the rejection in the previous office action. Nitta is being used to show determining an excessive yaw rate by counting the number of oscillations, the combination with Einig is what teaches comparing to two different values (instability index).
Applicant’s other arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-12, 14-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Einig (U.S. Pat. No. 7272481) in view of Nitta (U.S. Pub. No. 2020/0391711) and Jubenville (U.S. Pat. No. 3886339).
Regarding claim 1:
	Einig teaches:
A system for a vehicle and a trailer connected to the vehicle (an apparatus for detecting excessive yaw motions induced in a towing vehicle by a towed trailer that includes a plurality of vehicle parameter sensors adapted to be mounted upon the towing vehicle and an electronic control unit also adapted to be mounted upon the towing vehicle [col 2, lines 14-19]), the system comprising: 
a trailer brake output circuit (a trailer brake control unit) configured to output a trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]; examiner notes that the control unit would inherently output a signal to control the brakes);
and an electronic control unit (ECU 66) programmed to: 
instruct the trailer brake output circuit to output the trailer brake output signal to the trailer (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]) in response to the [yaw] rate [oscillation counter] becoming a first value (fig. 3b, No route of functional block 102; If, in decision block 98, it is determined that the instability index is less than, or equal to, the first ;
and activate a towing vehicle trailer sway control mode (fig. 3, block 100) and activate the brake of the vehicle (The first type of corrective measure includes deceleration of the vehicle and trailer by applying only the towing vehicle brakes. [col 9, lines 5-7]]) in response to the [yaw rate oscillation counter] becoming a second value (fig. 3b, Yes route of functional block 98; In decision block 98, the towing vehicle instability index V.sub.INS is compared to a first excessive yaw threshold, T.sub.1. If the towing vehicle instability index V.sub.INS is greater than the first excessive yaw threshold T.sub.1, the algorithm determines that the trailer 12 is experiencing excessive yaw movement and advances to decision block 99 where a trailer yaw flag is set to activate corrective action. The algorithm then advances to functional block 100 where one or more available corrective actions are applied to the towing vehicle 10 to reduce and/or eliminate the trailer yaw motion. [col 6, lines 54-63]), the second value being different from the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).
	Einig does not teach, however Nitta teaches:
determine whether a value of a yaw rate becomes greater than a threshold value (The start of execution of the oscillation suppression control is determined based on ;
change a yaw rate oscillation counter in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax), "1 (time)" is added to the number of oscillations Ny. [0047]);
 the yaw rate oscillation counter becoming a [first] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]);
and activate a towing vehicle trailer sway control mode (The start of execution of the oscillation suppression control [0047]) and activate the brake of the vehicle (At the time of execution of braking control such as anti-skid control, traction control, vehicle stabilization control (including oscillation suppression control), and the like, the brake fluid pressure Pw is controlled for every wheel cylinder CW independent from the operation of the brake operation member BP by the actuator BR (particularly, the fluid pressure unit HU). That is, the braking power F of each wheel WH is adjusted independently. [0027]) in response to the yaw rate oscillation counter becoming a [second] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]), [the second value being different from the first value.]
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig to include the teachings as taught by Nitta to allow for different 
Einig in view of Nitta does not teach, however Jubenville teaches:
such that a brake of the trailer is activated prior to a brake of the vehicle (one method of controlling the towed vehicle is to apply the brakes in such a manner that the brakes of the trailer portion be applied before the brakes of the towing portion. [col 1, lines 17-26]; The preferred method of correcting excessive oscillations or fishtailing of the trailer portion is to provide the braking action as soon as the situation becomes dangerous, and furthermore, to apply such braking action only to the trailer brakes. [col 1, lines 54-58])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta to include the teachings as taught by Jubenville to “to provide a sensing device for an anti-fishtail control system” [Jubenville, 0054].
Regarding claim 2:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 1, upon which this claim is dependent. 
	Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to: 
Nitta further teaches:
increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]).
Regarding claim 3:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 2, upon which this claim is dependent. 
Einig further teaches:
the second value is greater than the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]; examiner is taking T.sub.2 to be the first value and T.sub.1 to be the second value; examiner also notes that rearrangement of the values constitutes an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04(VI)(C)).
Regarding claim 5:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 1, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to
and the second value is smaller than the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).
Nitta further teaches:
decrease the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]; examiner notes that counting down results in the same outcome of counting up and only constitutes an obvious modification of what is claimed in claim 2; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.) MPEP 2144.04(VI)(A));
Regarding claim 6:
Einig in view of Nitta disclose all the limitations of claim 1, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to:
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54])
Nitta further teaches:
instruct the trailer brake output circuit to output the trailer brake output signal (fig. 3, at time T7 FL is changed from “0” to “1”; At this time, the control flag FL representing the execution state of the oscillation suppression control is changed from in response to the value of the yaw rate peaking (fig. 3, Yp[7] peaking at time T7; at time t7, the amplitude Ay [7] (=Ay [7]-Ay [6]) is calculated and "Ay [7].gtoreq.ax" is satisfied, so the number of oscillations Ny is increased to "3". At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]) after the yaw rate oscillation counter becomes the first value (fig. 3, after threshold ny has been exceeded “3” times (predetermined threshold for yaw rate oscillation counter); At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]; At time t5, the amplitude Ay [5] is greater than or equal to the threshold amplitude ax, and hence the number of oscillations Ny is increased by "1" from "0". However, since the number of oscillations Ny is less than the threshold number of times nx (=3), the oscillation suppression control is not started. [0050]; examiner notes that since the brakes are not actuated at time t5 when the yaw rate peaks, it shows that it only “responds to the peak” after the counter reaches its threshold value).
Regarding claim 7:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 1, upon which this claim is dependent.
Nitta further teaches:
the value of the yaw rate is an absolute value of the yaw rate (the amplitude Ay of the oscillation is calculated based on the yaw rate peak value Yp (i.e., the extreme values Yo, Yc). Specifically, a deviation (absolute value) Ay between the local .
Regarding claim 8:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 7, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to:
Nitta further teaches:
determine whether the absolute value of the yaw rate does not exceed the threshold value for a predetermined time (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time during which the state where the number of oscillations Ny is not increased is continued (the time during which the condition of "Ay<ax" continues to be satisfied) becomes longer than or equal to a predetermined time ts. [0048]);
and reset the yaw rate oscillation counter to zero (Then, at time t16 at which such a state is continued for a predetermined time ts, the oscillation suppression control is ended, and the control flag FL is switched from "1" to "0". [0053]) in response to determining that the absolute value of the yaw rate does not exceed the threshold value for the predetermined (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time .
Regarding claim 9:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 1, upon which this claim is dependent. 
	Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to: 
Nitta further teaches:
increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]).
determine whether the value of the yaw rate becomes smaller than a lower threshold (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]; examiner notes that the specification defines “the value of the yaw rate becomes smaller than a lower threshold” as a negative value having a magnitude larger than a negative threshold value. This just being an inversion of what is claimed in claim 2 represents an obvious modification that is a matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) See MPEP 2144.04(VI)(C));
and increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes smaller than the lower threshold (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]; examiner notes that the specification defines “the value of the yaw rate becomes smaller than a lower threshold” as a negative value having a magnitude larger than a negative threshold value. This just being an inversion of what is claimed in claim 2 represents an obvious modification that is a matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) See MPEP 2144.04(VI)(C)).
Regarding claim 10:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 1, upon which this claim is dependent. 
Einig further teaches:
the vehicle includes a yaw rate sensor configured to measure the yaw rate (the actual vehicle yaw rate that is obtained from the vehicle yaw rate sensor 70 [32]);
and the electronic control unit (The ECU 66 [col 4, lines 55-57]) is further configured to receive the value of the yaw rate from the yaw rate sensor (fig. 2 showing yaw sensor 70 feeding data to electronic control unit 66).
Regarding claim 11:
	Einig teaches:
A vehicle (a vehicle [abstract]) comprising: 
a trailer brake output circuit (a trailer brake control unit) configured to output a trailer brake output signal to a trailer connected to the vehicle (The trailer brakes ;
and an electronic control unit (ECU 66 [col 4, lines 55-57]) configured to:
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]) in response to the [yaw] rate [oscillation counter] becoming a first value (fig. 3b, No route of functional block 102; If, in decision block 98, it is determined that the instability index is less than, or equal to, the first excessive yaw threshold, T.sub.1, the algorithm transfers to decision block 102 where the instability index is compared to a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. The second excessive yaw threshold T.sub.2 is selected to be less than the first excessive yaw threshold T.sub.1 to introduce hysteresis and thereby avoid "hunting" within the algorithm. [27]);
and activate a towing vehicle trailer sway control mode (fig. 3, block 100) and activate the brake of the vehicle (The first type of corrective measure includes deceleration of the vehicle and trailer by applying only the towing vehicle brakes. [col 9, lines 5-7]]) in response to the [yaw rate oscillation counter] becoming a second value (fig. 3b, Yes route of functional block 98; In decision block 98, the towing vehicle instability index V.sub.INS is compared to a first excessive yaw threshold, T.sub.1. If the towing vehicle instability index V.sub.INS is greater than the first excessive yaw threshold T.sub.1, the algorithm determines that the trailer 12 is experiencing excessive yaw movement and advances to decision block 99 where a , the second value being different from the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).
Einig does not teach, however Nitta teaches:
determine whether a value of a yaw rate becomes greater than a threshold value (The start of execution of the oscillation suppression control is determined based on the yaw rate amplitude Ay, the threshold amplitude ax and the threshold number of times nx. [0047]);
change a yaw rate oscillation counter in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax), "1 (time)" is added to the number of oscillations Ny. [0047]);
 the yaw rate oscillation counter becoming a [first] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]);
and activate a towing vehicle trailer sway control mode (The start of execution of the oscillation suppression control [0047]) and activate the brake of the vehicle (At the time of execution of braking control such as anti-skid control, traction control, vehicle stabilization control (including oscillation suppression control), and the like, the brake fluid pressure Pw is controlled for every wheel cylinder CW independent in response to the yaw rate oscillation counter becoming a [second] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]), [the second value being different from the first value.]
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig to include the teachings as taught by Nitta to allow for different levels of correction depending on the severity of the trailer sway and so “the influence of noise can be compensated, and reliable execution of the oscillation suppression control can be achieved.” [Nitta, 0054]
Einig in view of Nitta does not teach, however Jubenville teaches:
such that a brake of the trailer is activated prior to a brake of the vehicle (one method of controlling the towed vehicle is to apply the brakes in such a manner that the brakes of the trailer portion be applied before the brakes of the towing portion. [col 1, lines 17-26]; The preferred method of correcting excessive oscillations or fishtailing of the trailer portion is to provide the braking action as soon as the situation becomes dangerous, and furthermore, to apply such braking action only to the trailer brakes. [col 1, lines 54-58])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta to include the teachings as taught by Jubenville to “to provide a sensing device for an anti-fishtail control system” [Jubenville, 0054].
Regarding claim 12:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 11, upon which this claim is dependent. 
	Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is configured to
and the second value is greater than the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]; examiner is taking T.sub.2 to be the first value and T.sub.1 to be the second value; examiner also notes that rearrangement of the values constitutes an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04(VI)(C)).
Nitta further teaches:
increase the yaw rate oscillation counter ("1 (time)" is added to the number of oscillations Ny [0047]) in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax) [0047]);
Regarding claim 14:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 11, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is configured to:
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54])
Nitta further teaches:
instruct the trailer brake output circuit to output the trailer brake output signal (fig. 3, at time T7 FL is changed from “0” to “1”; At this time, the control flag FL representing the execution state of the oscillation suppression control is changed from "0 (non-execution)" to "1 (executing)" [0051]) in response to the value of the yaw rate peaking (fig. 3, Yp[7] peaking at time T7; at time t7, the amplitude Ay [7] (=Ay [7]-Ay [6]) is calculated and "Ay [7].gtoreq.ax" is satisfied, so the number of oscillations Ny is increased to "3". At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]) after the yaw rate oscillation counter becomes the first value (fig. 3, after threshold ny has been exceeded “3” times (predetermined threshold for yaw rate oscillation counter); At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]; At time t5, the amplitude Ay [5] is greater than or equal to the threshold amplitude ax, and hence the number of oscillations Ny is increased by "1" from "0". However, since the number of oscillations Ny is less than the threshold number of times nx (=3), the oscillation suppression control is not started. [0050]; examiner notes that since the brakes are not actuated at time t5 when the yaw rate peaks, it shows that it only “responds to the peak” after the counter reaches its threshold value).
Regarding claim 15:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 11, upon which this claim is dependent.
Nitta further teaches:
the value of the yaw rate is an absolute value of the yaw rate (the amplitude Ay of the oscillation is calculated based on the yaw rate peak value Yp (i.e., the extreme values Yo, Yc). Specifically, a deviation (absolute value) Ay between the local maximum value Yo and the local minimum value Yc is calculated. [0046]; examiner notes that calculating an amplitude constitutes an absolute value of a yaw rate).
Regarding claim 16:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 15, upon which this claim is dependent. 
Einig further teaches:
the electronic control unit (The ECU 66 [col 4, lines 55-57]) is configured to:
Nitta further teaches:
determine whether the absolute value of the yaw rate does not exceed the threshold value for a predetermined time (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time during which the state where the number of oscillations Ny is not increased is continued (the time during which the condition of "Ay<ax" continues to be satisfied) becomes longer than or equal to a predetermined time ts. [0048]);
and reset the yaw rate oscillation counter to zero (Then, at time t16 at which such a state is continued for a predetermined time ts, the oscillation suppression control is ended, and the control flag FL is switched from "1" to "0". [0053]) in response to determining that the absolute value of the yaw rate does not exceed the threshold value for the predetermined (The end of the oscillation suppression control is determined based on the number of oscillations Ny. Specifically, the oscillation suppression control is ended at the time point (calculation period) when the time during which the state where the number of oscillations Ny is not increased is continued (the time during which the condition of "Ay<ax" continues to be satisfied) becomes longer than or equal to a predetermined time ts. [0048]).
Regarding claim 17:
A method for controlling sway of a trailer connected to a vehicle (to detection and correction of vehicle yaw movement while the vehicle is towing a trailer [col 2, lines 12-13]), the method comprising: 
determining, by an electronic control unit of the vehicle (ECU 66 [col 4, lines 55-57]),
increasing, by the electronic control unit of the vehicle (ECU 66 [col 4, lines 55-57]),
instructing, by the electronic control unit of the vehicle (ECU 66 [col 4, lines 55-57]), a trailer brake output circuit of the vehicle to output a trailer brake output signal to the trailer (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]) in response to the [yaw] rate [oscillation counter] becoming a first value (fig. 3b, No route of functional block 102; If, in decision ;
and activate a towing vehicle trailer sway control mode (fig. 3, block 100) and activate the brake of the vehicle (The first type of corrective measure includes deceleration of the vehicle and trailer by applying only the towing vehicle brakes. [col 9, lines 5-7]]) in response to the [yaw rate oscillation counter] becoming a second value (fig. 3b, Yes route of functional block 98; In decision block 98, the towing vehicle instability index V.sub.INS is compared to a first excessive yaw threshold, T.sub.1. If the towing vehicle instability index V.sub.INS is greater than the first excessive yaw threshold T.sub.1, the algorithm determines that the trailer 12 is experiencing excessive yaw movement and advances to decision block 99 where a trailer yaw flag is set to activate corrective action. The algorithm then advances to functional block 100 where one or more available corrective actions are applied to the towing vehicle 10 to reduce and/or eliminate the trailer yaw motion. [col 6, lines 54-63]), the second value being different from the first value (a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. [col 7, lines 2-3]).
	Einig does not teach, however Nitta teaches:
determining… a value of a yaw rate becomes greater than a threshold value (The start of execution of the oscillation suppression control is determined based on the yaw rate amplitude Ay, the threshold amplitude ax and the threshold number of times nx. [0047]);
increasing… a yaw rate oscillation counter in response to determining that the value of the yaw rate becomes greater than the threshold value (When the yaw rate amplitude Ay is greater than or equal to the threshold amplitude ax (Ay.gtoreq.ax), "1 (time)" is added to the number of oscillations Ny. [0047]);
the yaw rate oscillation counter becoming a [first] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]);
and activating… a towing vehicle trailer sway control mode (The start of execution of the oscillation suppression control [0047]) and activate the brake of the vehicle (At the time of execution of braking control such as anti-skid control, traction control, vehicle stabilization control (including oscillation suppression control), and the like, the brake fluid pressure Pw is controlled for every wheel cylinder CW independent from the operation of the brake operation member BP by the actuator BR (particularly, the fluid pressure unit HU). That is, the braking power F of each wheel WH is adjusted independently. [0027]) in response to the yaw rate oscillation counter becoming a [second] value (At the time point when the number of oscillations Ny reaches the threshold number of times nx (calculation period), the start of the oscillation suppression control is determined [0047]), [the second value being different from the first value.]
Einig to include the teachings as taught by Nitta to allow for different levels of correction depending on the severity of the trailer sway and so “the influence of noise can be compensated, and reliable execution of the oscillation suppression control can be achieved.” [Nitta, 0054]
Einig in view of Nitta does not teach, however Jubenville teaches:
such that a brake of the trailer is activated prior to a brake of the vehicle (one method of controlling the towed vehicle is to apply the brakes in such a manner that the brakes of the trailer portion be applied before the brakes of the towing portion. [col 1, lines 17-26]; The preferred method of correcting excessive oscillations or fishtailing of the trailer portion is to provide the braking action as soon as the situation becomes dangerous, and furthermore, to apply such braking action only to the trailer brakes. [col 1, lines 54-58])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta to include the teachings as taught by Jubenville to “to provide a sensing device for an anti-fishtail control system” [Jubenville, 0054].
Regarding claim 19:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 17, upon which this claim is dependent. 
Einig further teaches:
instructing the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54]) in response to the [yaw] rate [oscillation counter] becoming a first value (fig. 3b, No route of functional block 102; If, in decision block 98, it is determined that the instability index is less than, or equal to, the first excessive yaw threshold, T.sub.1, the algorithm transfers to decision block 102 where the instability index is compared to a second excessive yaw threshold, T.sub.2, that is less than the first excessive yaw threshold T.sub.1. The second excessive yaw threshold T.sub.2 is selected to be less than the first excessive yaw threshold T.sub.1 to introduce hysteresis and thereby avoid "hunting" within the algorithm. [27]);
instruct the trailer brake output circuit to output the trailer brake output signal (The trailer brakes would typically be actuated by a trailer brake control unit [col 9, lines 53-54])
Nitta further teaches:
instructing the trailer brake output circuit to output the trailer brake output signal (fig. 3, at time T7 FL is changed from “0” to “1”; At this time, the control flag FL representing the execution state of the oscillation suppression control is changed from "0 (non-execution)" to "1 (executing)" [0051]) in response to the value of the yaw rate peaking (fig. 3, Yp[7] peaking at time T7; at time t7, the amplitude Ay [7] (=Ay [7]-Ay [6]) is calculated and "Ay [7].gtoreq.ax" is satisfied, so the number of oscillations Ny is increased to "3". At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation suppression control is started [0051]) after the yaw rate oscillation counter becomes the first value (fig. 3, after threshold ny has been exceeded “3” times (predetermined threshold for yaw rate oscillation counter); At time t7, the number of oscillations Ny reaches the threshold number of times nx, so the execution of the oscillation .
Regarding claim 21:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 1, upon which this claim is dependent.
Einig further teaches:
the trailer (The fourth corrective measure can be applied to only the towing vehicle brakes or, if the trailer is equipped with brakes, in combination with a trailer brake application. [col 10, lines 9-11]) brake output signal is adjusted based on a trailer sway control target output of the towing vehicle trailer sway control mode (fig. 11, adjusted outputs for various wheels) while the towing vehicle trailer sway control mode is activated (fig. 11, yaw flag activated).
Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Einig (U.S. Pat. No. 7272481) in view of Nitta (U.S. Pub. No. 2020/0391711) and Jubenville (U.S. Pat. No. 3886339) in further view of Kulkarni (U.S. Pat. No. 6068352).
Regarding claim 22:
Einig in view of Nitta and Jubenville disclose all the limitations of claim 21, upon which this claim is dependent.

the trailer sway control target output is a target pulse width modulation percentage (a pulse width modulated signal having a duty cycle that is varied by said microcontroller to correspond to the desired level of braking [claim 16]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Einig in view of Nitta and Jubenville to include the teachings as taught by Kulkarni “for generating a brake level signal representing the braking force to be applied by the towed vehicle's brakes” [Kulkarni, abstract] to allow the system to have a more granular control over the level of braking depending on the condition.
Regarding claim 23:
Einig in view of Nitta, Jubenville and Kulkarni disclose all the limitations of claim 22, upon which this claim is dependent.
a pulse width modulation of the trailer brake output signal increases to the target pulse width modulation percentage while the towing vehicle trailer sway control mode is activated (Preferably, current sense circuit 26 is disabled until a predetermined delay period lapses following each time the PWM drive signal is turned off and is disabled prior to each time the PWM drive signal is turned on in order to prevent misreading of the braking current. Although sensor input circuit 16 is preferably constructed using the inertial sensor described below, it could also be implemented using a ramp circuit that gradually increases (i.e., ramps) the braking level signal during the time that the brake light is illuminated. [col 5, lines 50-60]; In response to the application of an input signal from either the manual input circuit or the sensor input circuit, the voltage at pin 12 of amplifier U3d rises with a time .
Regarding claim 24:
Einig in view of Nitta, Jubenville and Kulkarni disclose all the limitations of claim 22, upon which this claim is dependent.
the target pulse width modulation percentage is a function of a gain (The brake controller may also include a gain adjustment circuit [col 4, lines 1-8]) from a manual activation device of the vehicle (coupled to the manual input circuit and to the sensor input circuit for receiving brake level signals output therefrom that are indicative of a desired level of braking and for generating a gain-adjusted brake level signal in response to a brake level signal received from either the manual input circuit or the sensor input circuit [col 4, lines 1-8]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Albright (U.S. Pat. No. 8,746,812) discloses receiving a first signal via a communication bus of a towing vehicle, the first signal relating to at least one operating condition of at least one the towing vehicle and a towed vehicle, sending a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Scott R. Jagolinzer
Examiner
Art Unit 3665

/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665